The action was brought by the plaintiff to recover possession of a mare, alleged to be unlawfully detained by the defendant. The mare was replevied by the sheriff, and re-delivered to the defendant, upon an undertaking being filed in accordance with the statute, by one Edward E. Perry, from whom the defendant claimed to derive his title. Upon the trial of the cause, the jury found all the issues (86)  in favor of the plaintiff, and assessed the value of the mare at sixty-five dollars, with damages to the amount of thirty dollars. Thereupon the court gave judgment against the defendant and the sureties to the undertaking above mentioned.
The defendant filed the following affidavit:
W.L. Arendell being duly sworn, says: "When the writ in this case was served on him and the horse was taken into possession by the sheriff, affiant refused to give a bond for her delivery, and informed Edward Perry, of whom he had purchased the horse, that he would not defend any suit for the horse, and that unless he, Perry, took his place and defended the suit, he would deliver up the property to the plaintiff; that said Perry gave bond and said he would defend the suit, and this affiant made the same statement to plaintiff, and it was distinctly understood by the affiant and the plaintiff and said Perry, that the suit commenced by plaintiff against this affiant was no longer to continue against him, but that said E. Perry was to take his place; and under these circumstances affiant considered himself out of the case and took no farther concern about it, and had not the most remote idea that any suit was pending against him after the understanding between plaintiff and affiant and said Perry — never employed any counsel in the case and never took any further step in the case, and to his great surprise, upon coming into the court house this morning as a witness, he having been requested by Mr. J.M. Perry, counsel of E. Perry, to attend there as a witness in the case, supposing he was only a witness and not a party at all." *Page 77 
Whereupon his Honor directed the Clerk to enter upon the judgment docket as a memorandum, the following instructions for the Clerk: "It being made to appear to the court that W.L. Arendell surrendered the horse in controversy to the Sheriff, and Edward E. Perry replevied the same and that the writ has been defended by and for the benefit of E.E. Perry, and that he furnished the bondsmen: Therefore it is ordered that no execution issue against W.L. Arendell until   (87) the further order of this court."
The defendants A.C. Davis and J.M. Perry, the sureties to the undertaking, except to the judgment against them, and to the order above mentioned:
1. Because no judgment can be rendered in the above action against said sureties.
2. Because said instructions to the Clerk are unauthorized and prejudicial to said sureties, and in derogation and violation of the terms of their undertaking.
The exceptions were overruled, whereupon the defendants Davis and Perry, sureties upon the undertaking appeal.
The power of the court to render a summary judgment against the sureties on the undertaking, is settled by the case of Boylston Insurance Co. v.Davis, ante, 78.
We are not aware of any precedent either at law or in equity, or under the mixed model of procedure introduced by C.C.P., which will sustain the order made by his Honor, on affidavit, directing the Clerk not to issue execution against Arendell (the defendant in the action) until further order.
The plaintiff had obtained a judgment against Arendell for the pony, and was entitled to the specific article and the damages assessed for its detention, and in case the property could not be had, then to the damages assessed for its valuation as well as the damages assessed for its detension. It is established by the judgment, that Arendell wrongfully held possession of the pony, which was the property of the plaintiff. Can any sound reason be suggested why the plaintiff should not have the fruit of his recovery?
But if upon any supposition the court had power to say to the plaintiff, you must give up your property and accept damages (88) in lieu thereof, for it can make no material difference to you whether you get your pony or its value in money, and your accepting its value will enable the court to do justice all around and settle a *Page 78 
controversy that will grow up between Arendell and E.E. Perry, from whom (taking the affidavit to be true) he purchased, then other difficulties arise. E.E. Perry will say, you are seeking to make me liable to Arendell, upon a warranty of title, in a proceeding on affidavit, and in an action to which I am not a party of record and have no right to be heard; which is contrary to the laws of the land and against the Bill of Rights.
The sureties will say, admit that E.E. Perry sold the pony to Arendell, and that it was at the request of Perry he signed the undertaking of Arendell to surrender the pony if plaintiff recovered in the action, still we were the sureties of Arendell, although we became so at the request of Perry, and by reason of our becoming the sureties of Arendell the pony was put back into his possession and he still hasthe pony. We signed the undertaking that Arendell would surrender the pony in the event that the plaintiff proved title, because of the fact that the pony was liable in the first instance, and we became his sureties relying on that fact. This is a manifest alteration of the obligation of the contract, if Arendell can be allowed to keep the pony, and by the action of the court throw upon us the burden of paying the damages in the first place, and then seeking relief against E.E. Perry who is not a party of record or bound in any way by the action of the Judge. In other words the sureties insist that the Judge has put the boot on the wrong foot and ought to have allowed the action to take its regular and ordinary course, viz: let Arendell, the defendant of record, who has received the benefit of retaining possession of the pony, by the fact that he was enabled to do so, by our undertaking for him to see the pony delivered up, if plaintiff succeeded in the action, surrender the pony to the plaintiff and pay the (89)  damages for its use, while he had the benefit of its services; that is the foot to put the boots on, and then let him and E.E. Perry settle the matter as to warranty of title.
There is no precedent to support the ruling of his Honor, and I have treated it in a familiar way for the purpose of illustrating the danger of departing from the settled precedents and forms of the law, upon broad notions of doing complete justice under C.C.P.
Error. Judgment below modified so as to strike out the order to the Clerk, and allow execution on the judgment against the defendant.
PER CURIAM.                                Judgment accordingly.
Cited: Thomas v. Campbell, 74 N.C. 790; Council v. Averett, 90 N.C. 169;Hall v. Tillman, 103 N.C. 280; Nimocks v. Pope, 117 N.C. 319;Wallace v. Robinson, 185 N.C. 532. *Page 79